DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 02-12-2021. Claims 18-33 are currently pending. 

Allowable Subject Matter
Claims 18-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art Tsujioka (US 2013/0022880) teaches an electrolyte that comprises a difluoro ionic complex (see paragraphs 24-26) but fails to teach or fairly suggest that 95 mol% or more of the difluoro ionic complex is a difluoro ionic complex in a cis conformation represented by the claimed formula (1-Cis). Applicant further provided objective evidence that shows that the addition of such cis isomer shows improved output characteristics at low temperature (see Remarks filed 02-12-2021). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.